DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed on 3/28/2022 , with claims 1-19 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claim objections has been withdrawn in light of the amendments to claims 5, 6, 8, 10,14, 17 and 18. 
  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moustafa et al., US 2019/0051188, hereinafter “Moustafa”.

As per claim 1. A method of safe handling an autonomous vehicle during emergency failure situation, the method comprising: 
establishing, by a road assistance system (330), a network connection with an autonomous vehicle, wherein a request for the network connection is transmitted by the autonomous vehicle on detection of one or more operation failures (Moustafa: para. 17-18, 32, 37, FIG. 1); 
upon establishing the network connection with the autonomous vehicle, receiving, by the road assistance system, vehicle failure information from the autonomous vehicle (Moustafa: para. 18, 26, 35-37); 
determining, by the road assistance system, a type of failure to be at least one of an Environment Perception Error (EPE), wherein the autonomous vehicle is unable to perceive the surrounding environment, a Decision Making Error (DME), wherein one or more hardware units fail and a Driving Control Error (DCE) wherein the autonomous vehicle fails to switch from an autonomous mode to a manual based on the vehicle failure information (Moustafa: para. 17-18 along with 36-37, and 47-48); 
obtaining, by the road assistance system, current surrounding environment information for the autonomous vehicle from one of, the autonomous vehicle and one or more sensing devices located in proximity to the autonomous vehicle (Moustafa: para. 1-2, 29, 33); 
generating, by the road assistance system, at least one control instruction based on the type of failure being at least one of an EPE, DME and a DCE and the current surrounding environment information (see at least para. 33 along with 41-43 here a course of action is determined and generated based on the emergency situation); and 
providing, by the road assistance system, the at least one control instruction to the autonomous vehicle for execution during the emergency failure situation (see at least para. 39. Also, related to this claim are FIG. 5 and FIG. 6).

As per claim 2. The method as claimed in claim 1, wherein establishing the network
connection with the autonomous vehicle comprises:
authenticating, by the road assistance system, the autonomous vehicle based on
the request for the network connection (Moustafa: para. 26 taken with 37, 41, FIG. 5,
FIG. 6);
based on a result of the authentication, performing one of:
enabling a communication with the autonomous vehicle (see at least
Moustafa: para. 2, 16, 18-19, 26); or
initiating a new registration process for the autonomous vehicle for
enabling the communication.

As per claim 3. The method as claimed in claim 1, wherein the vehicle failure
information comprises an error status message for one or more units of the autonomous
vehicle (Moustafa: para. 41), details of diagnostic error code set due to the failure of one
or more corresponding hardware unit, location information, a speed and a direction related to movement information (Moustafa: para. 37—“Yet another trigger may include
the detection component 332 identifying a malfunction in one or more of the on-board
sensors. For example, in an adverse weather event, such as a sandstorm, camera
sensors may eventually fail due to the lack of visibility”, FIG. 5, FIG. 6).

As per claim 4. The method as claimed in claim 1, wherein the type of failure includes failure in at least one unit of the autonomous vehicle, system failure and driver assistance request (Moustafa: para. 18-“As another example, the trigger for a given vehicle can be a malfunction in one or more of the sensors of the vehicle control system 104 of the vehicle 102 itself....”)

As per claim 5. The method as claimed in claim 4, wherein generating the control
instruction for the EPE failure further comprises:
(a) obtaining location details of the autonomous vehicle using a vehicle location
tracker (Moustafa: para. 48— “The notification may include a geolocation of the vehicle
as well as other information, such as which sensors have malfunctioned, an identifier
associated with the vehicle, and the like.”);
(b) creating a predefined radius area centralized to the location of the
autonomous vehicle (Moustafa: para. 36, 48— “ln such a case, in block 508, the vehicle
control system 104 notifies about the malfunction to vehicles in a predefined radius.”);
(c) identifying one or more sensing devices in proximity to the radius area
(Moustafa: para. 41, 49);
 (d) obtaining surrounding environment information from each of the identified one or more sensing devices (Moustafa: para. 29, 33);
(e) identifying trajectory information for the autonomous vehicle for autonomous
control based on the obtained surrounding environment information (Moustafa: para.
41 );
(f) starting a timer based on speed of the autonomous vehicle (Moustafa: para.
29 together with 41, 46); and
(g) recursively perform steps (a-e) until the autonomous vehicle reach destination
location (see at least Moustafa: para. 33,FIG. 5, FIG. 6).

As per claim 6. The method as claimed in claim 4, wherein generating the control
instruction for the DME failure comprises:
obtaining surrounding environment information from the autonomous vehicle
(Moustafa: para. 29, 33, 41); and
determining trajectory information for the autonomous vehicle for autonomous
driving based on the obtained surrounding environment information (Moustafa: para. 46,
FIG. 5, FIG. 6).

As per claim 7. The method as claimed in claim 4, wherein control instruction for the
OGE failure comprises:
creating a predefined radius area centralized to location of the autonomous
vehicle (Moustafa: para. 19, FIG. 5, FIG. 6);
identifying one or more sensing devices in proximity to the radius area (Moustafa:
para. 14); and
calculating trajectory information based on sensing data received from the one or
more sensing devices to safely stop the autonomous vehicle (Moustafa: para. 46).

As per claim 8. The method as claimed in claim 7 wherein calculating the trajectory information for the autonomous vehicle comprises: 
(a) calculating a relative position of the autonomous vehicle with respect to each of the one or more sensing device (Moustafa: para. 18-19, FIG. 5, FIG. 6); 
(b) determining a relative distance of at least one obstacle from the autonomous vehicle (103) (Moustafa: para. 37-here “a road” collapse is considered an obstacle); 
(c) determining a distance between one of the one or more sensing devices and the autonomous vehicle based on the calculated relative position using a predefined technique (see at least Moustafa: para. 19 together with 45); 
(d) obtaining an image captured by the sensing device and determine a first distance between the autonomous vehicle and the sensing device and a second distance between the obstacle and the sensing device (Moustafa: para. 37—here “a
road” collapse is considered an obstacle); 
(e) matching the first distance and the second distance with relative distance to identify the autonomous vehicle (Moustafa: para. 14, 19); 
(f) performing steps (a-e) for remaining of the one or more sensing devices located in proximity to the autonomous vehicle (Moustafa: para. 14, 29, 41); and 
(g) combining output from each of the one or more sensing devices to obtain the trajectory information of the autonomous vehicle (Moustafa: para. 33, 47). 

As per claim 9. The method as claimed in claim 1, wherein the at least one control instruction comprises Control command with Environment perception data (CCEPD) in case the request received from the autonomous vehicle is EPE and includes providing trajectory information to the autonomous vehicle, wherein the autonomous vehicle generates control instruction for autonomous driving on reception of the trajectory information, and Control command with Decision data (CCDD) upon the request from the autonomous vehicle being one of a DME or a DCE and includes generating and sending control instruction based on the trajectory information to the autonomous vehicle for autonomous driving (Moustafa: para. 17 together with 33, 36-39, 41-49, FIG. 5, FIG. 6). 

As per claim 10. A road assistance system for safe handling an autonomous vehicle
during emergency failure situation, comprising: 
a processor (204); and
a memory (206) communicatively coupled to the processor, wherein the memory
stores processor instructions, which, on execution, causes the processor to (Moustafa:
para. 12, 23, 70, 76).

Furthermore, claims 10-18 are the system claims that performs the method of
claims 1-9; therefore, claims 10-18 are rejected under the same rationale as claims 1-9
above.
		
As per claim 19. A non-transitory computer readable medium including
instruction stored thereon that when processed by at least one processor cause a road
assistance system to perform operation (Moustafa: para. 12, 23, 70). Furthermore,
claims 19 is the storage medium claims that stores the method of claim 1; therefore,
claims 19 is rejected under the same rationale as claim 1 above.

Response to Arguments
Applicant's arguments filed on 03/28/2022 have been fully considered but they are not persuasive.
On pages 15-16 of the remarks, Applicant contends that “[h]owever, Moustafa fails to disclose ‘determining, by the road assistance system, a type of failure to be at least one of an Environment Perception Error (EPE), wherein the autonomous vehicle is unable to perceive the surrounding environment, a Decision Making Error (DME), wherein one or more hardware units fail and a Driving Control Error (DCE) wherein the autonomous vehicle fails to switch from an autonomous mode to a manual mode based on the vehicle failure information,’ as recited in claim 1. Nowhere in the cited portions or the specification does Moustafa disclose aspects regarding DME or DCE. Further, Moustafa fails to disclose scenarios arising out of failure to switch from an autonomous mode to a manual mode by the autonomous vehicle. Therefore, Moustafa fails to disclose each and every element of claim 1 and cannot anticipate the claim.”  The Examiner disagrees. 
In response, based on the claim limitations as written the broadest reasonable interpretation of claim 1 encompasses an instance in which the method requires determining at least one types of failure (emphasis added). Hence, the determined failure type could be one of an Environment Perception Error (EPE), wherein the autonomous vehicle is unable to perceive the surrounding environment, a Decision Making Error (DME), wherein one or more hardware units fail or a Driving Control Error (DCE) wherein the autonomous vehicle fails to switch from an autonomous mode to a manual based on the vehicle failure information. Thus, as currently written the requirements for this limitation is based on determining at least one types of failure from the list of claimed failures. Contrary to Applicant’s argument Moustafa anticipates each and every element required because the claim construction requires determining at least one type of failure (emphasis added). With that stated and as previously rejected Moustafa still reads on at least an Environment Perception Error (EPE) which is one of the required type of failure, see at least paragraphs 17, 37 and 47 of Moustafa. In addition, the wherein clauses of the newly amended claim language has necessitated new grounds of rejection.       

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661